                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVSION


HUGH ONEAL,                                     4:17-CV-11380-TGB


                    Plaintiff,
                                          ORDER REJECTING REPORT
                                           AND RECOMMENDATION
      vs.
                                                 (DKT. 14)

SOCIAL SECURITY COMMIS-
SIONER,


                    Defendant.


     This case is an appeal of the denial of Plaintiff’s application for so-

cial security disability insurance benefits. This matter is before the

Court on Magistrate Judge Patricia T. Morris’s Report and Recommen-

dation dated February 7, 2018 (Dkt. 14), recommending that Plaintiff’s

motion for summary judgment be granted, that Defendant’s motion for

summary judgment be denied, and that this matter be remanded for fur-

ther proceedings.
     The law provides that either party may serve and file written ob-

jections “[w]ithin fourteen days after being served with a copy” of the Re-

port and Recommendation. 28 U.S.C. § 636(b)(1). The Commissioner

filed timely objections (Dkt. 27) to the report and recommendation and

Plaintiff filed a response to Defendant’s objections (Dkt. 28). A district

court must conduct a de novo review of the parts of a Report and Recom-

mendation to which a party objects. See 28 U.S.C. § 636(b)(1). “A judge

of the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge. The judge may also

receive further evidence or recommit the matter to the magistrate judge

with instructions.” Id.

     The Court has reviewed Magistrate Judge Morris’s report and rec-

ommendation, and Defendant’s objections thereto. For the reasons set

forth below, Defendant’s objections are SUSTAINED, and the report and

recommendation is REJECTED. Consequently, Plaintiff’s motion for

summary judgment is DENIED, Defendant’s motion for summary judg-

ment is GRANTED, and the findings and conclusions of the Commis-

sioner are AFFIRMED.




                                     2
     A. The Social Security Act

     The Social Security Act (the Act) “entitles benefits to certain claim-

ants who, by virtue of a medically determinable physical or mental im-

pairment of at least a year’s expected duration, cannot engage in ‘sub-

stantial gainful activity.’” Combs v. Comm’r of Soc. Sec., 459 F.3d 640,

642 (6th Cir. 2006) (en banc) (quoting 42 U.S.C. § 423(d)(1)(A)). A claim-

ant qualifies as disabled “if []he cannot, in light of h[is] age, education,

and work experience, ‘engage in any other kind of substantial gainful

work which exists in the national economy.’” Combs, 459 F.3d at 642

(quoting 42 U.S.C. § 423(d)(2)(A)).

     Under the authority of the Act, the Social Security Administration

(SSA) has established a five-step sequential evaluation process for deter-

mining whether an individual is disabled. See 20 C.F.R. § 404.1520(a)(4).

The five steps are as follows:

  In step one, the SSA identifies claimants who “are doing substantial
  gainful activity” and concludes that these claimants are not disa-
  bled. [20 C.F.R.] § 404.1520(a)(4)(i). If claimants get past this step,
  the SSA at step two considers the “medical severity” of claimants’
  impairments, particularly whether such impairments have lasted
  or will last for at least twelve months. Id. § 404.1520(a)(4)(ii).
  Claimants with impairments of insufficient duration are not disa-
  bled. See id. Those with impairments that have lasted or will last
  at least twelve months proceed to step three.
                                     3
  At step three, the SSA examines the severity of claimants’ impair-
  ments but with a view not solely to their duration but also to the
  degree of affliction imposed. Id. § 404.1520(a)(4)(iii). Claimants are
  conclusively presumed to be disabled if they suffer from an infir-
  mity that appears on the SSA’s special list of impairments, or that
  is at least equal in severity to those listed. Id. § 404.1520(a)(4)(iii),
  (d). The list identifies and defines impairments that are of sufficient
  severity as to prevent any gainful activity. See Sullivan v. Zebley,
  493 U.S. 521, 532 (1990). A person with such an impairment or an
  equivalent, consequently, necessarily satisfies the statutory defini-
  tion of disability. For such claimants, the process ends at step three.
  Claimants with lesser impairments proceed to step four.
  In the fourth step, the SSA evaluates claimant’s “residual func-
  tional capacity,” defined as “the most [the claimant] can still do de-
  spite [her] limitations.” 20 C.F.R. § 404.1545(a)(1). Claimants
  whose residual functional capacity permits them to perform their
  “past relevant work” are not disabled. Id. § 404.1520(a)(4)(iv), (f).
  “Past relevant work” is defined as work claimants have done within
  the past fifteen years that is “substantial gainful activity” and that
  lasted long enough for the claimant to learn to do it. Id. §
  404.1560(b)(1). Claimants who can still do their past relevant work
  are not disabled. Those who cannot do their past relevant work pro-
  ceed to the fifth step, in which the SSA determines whether claim-
  ants, in light of their residual functional capacity, age, education,
  and work experience, can perform “substantial gainful activity”
  other than their past relevant work. See id. § 404.1520(a)(4)(v),
  (g)(1). Claimants who can perform such work are not disabled. See
  id.; § 404.1560(c)(1).
Combs, 459 F.3d at 642–43.
     “Through step four, the claimant bears the burden of proving the

existence and severity of limitations caused by her impairments and the

fact that []he is precluded from performing h[is] past relevant work.”

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003). If the

                                     4
analysis reaches the fifth step, the burden transfers to the Commissioner.

See Combs, 459 F.3d at 643. At that point, the Commissioner is required

to show that “other jobs in significant numbers exist in the national econ-

omy that [claimant] could perform given her RFC and considering rele-

vant vocational factors.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241

(6th Cir. 2007); 20 C.F.R. §§ 416.920(a)(4)(v) and (g).

     Judicial review of the Commissioner’s final decision is authorized

pursuant to 42 U.S.C. § 405(g). If the Appeals Council denies review,

then the ALJ’s decision stands as the Commissioner’s final decision. See

20 C.F.R. § 404.981. Judicial review, however, is circumscribed in that

the court “must affirm the Commissioner’s conclusions absent a determi-

nation that the Commissioner has failed to apply the correct legal stand-

ard or has made findings of fact unsupported by substantial evidence in

the record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005). Substantial evidence is “such relevant evidence as a reason-

able mind might accept to support the ALJ’s conclusion.”           Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (quotation marks omitted)

(quoting Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001)). This sub-




                                     5
stantial evidence standard is less exacting than the preponderance of ev-

idence standard. See Bass, 499 F.3d at 509 (citing Bell v. Comm’r of Soc.

Sec., 105 F.3d 244, 246 (6th Cir. 1996)). For example, if the ALJ’s deci-

sion is supported by substantial evidence, “then reversal would not be

warranted even if substantial evidence would support the opposite con-

clusion.” Bass, 499 F.3d at 509.

     B. Defendant’s Objections

     The Court begins by commending the thorough and carefully rea-

soned report and recommendation that Magistrate Judge Morris pre-

pared. The Court recognizes the considerable effort taken in analyzing

Plaintiff’s arguments, and explaining the reasoning for rejecting them.

However, Defendant’s filing of objections to the report and recommenda-

tion obligates this Court to conduct a de novo review in light of those

objections, and Plaintiff’s response thereto, and after doing so the Court

finds that it must disagree with the final result recommended the Mag-

istrate Judge, and thus cannot adopt the recommendation.

     In his motion for summary judgment, Plaintiff raised three chal-

lenges to the ALJ’s written opinion: (1) that the ALJ improperly found

Plaintiff capable of performing a reduced range of sedentary work (Dkt.

                                    6
12 at Pg ID 469-74); (2) that the ALJ inadequately weighed the opinion

of Dr. Kahlil, Plaintiff’s treating physician (Id. at Pg ID 474-81); and (3)

that the ALJ’s credibility finding lacked support (Id. at Pg ID 481-85).

Magistrate Judge Morris’s report and recommendation found all of the

arguments that Plaintiff raised in his summary judgment motion una-

vailing. Plaintiff has not lodged any objections to these recommenda-

tions.

         After rejecting the arguments advanced by Plaintiff, Magistrate

Judge Morris’s report and recommendation–sua sponte–determined that

a remand was warranted based on an unpublished Sixth Circuit case,

Cunningham v. Astrue, 360 Fed. App’x 606, 615 (6th Cir. 2010). In Cun-

ningham, the claimant challenged the ALJ’s reliance on a “security cam-

era monitor” job to support a step-five denial. 360 Fed. App’x at 614-15.

A divided panel decided that remand was necessary because the voca-

tional expert testimony had relied on the Dictionary of Occupational Ti-

tles (DOT) as the evidence for the availability of the security camera mon-

itor job, when a more current vocational resource, O*NET, did not include

that job. This called into question the reliability of the vocational expert’s

testimony. Id. at 616. But Sixth Circuit’s reasoning in the unpublished

                                      7
Cunningham opinion appears not to have been followed in subsequent

cases.

     A thorough discussion of the pervasive criticism directed at Cun-

ningham can be found in a recent opinion from the Eastern District of

Kentucky.    See Kidd v. Berryhill, No. 5:17-CV-420-REW, 2018 WL

3040894 at *7 (E.D. Ky. June 19, 2018). Most notably, post-Cunningham,

the Sixth Circuit directly held, in a published decision that the Dictionary

of Occupational Titles (DOT) remains a reliable source of evidence: “To

establish that work exists in the national economy, the ALJ can rely on

evidence such as the testimony of a VE and the DOT.” Kyle v. Comm'r of

Soc. Sec., 609 F.3d 847, 855 (6th Cir. 2010) (explicitly calling the DOT,

and other “various governmental publications,” sources of “reliable job

information”). This is consistent with the Sixth Circuit’s pre-Cunning-

ham case law as well. See Lindsley v. Comm'r of Soc. Sec., 560 F.3d 601,

606 (6th Cir. 2009). As recognized in Kidd, “to the extent Cunningham

could be read to imply blanket disapproval of the DOT, Lindsley's unan-

imous, prior, published guidance, as well as Kyle’s unanimous, subse-

quent, published direction, clearly trump.” Kidd, at *7.




                                     8
     Generally, vocational expert testimony constitutes substantial evi-

dence for an ALJ’s step-five determination if it is in response to a hypo-

thetical question that accurately reflects the claimant’s residual func-

tional capacity. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 516 (6th

Cir. 2010). Here, the ALJ properly relied on Ms. Diane Regan’s testi-

mony, and found that a person with Plaintiff’s limitations could do a sig-

nificant number of jobs as a surveillance-system monitor (60,000 in the

national economy) (Tr. 35-36, 98-99). See U.S. Dep’t of Labor, Dictionary

of Occupational Titles (4th ed. rev. 1991) (DOT), § 379.367-010. In ac-

cordance with Social Security Ruling (SSR) 00-4p, the ALJ asked Ms. Re-

gan whether her testimony was consistent with the Dictionary of Occu-

pational Titles (DOT) (Tr. 99). See SSR 00-4p, 2000 WL 1898704, at *2

(Dec. 4, 2000). Ms. Regan responded that it was (Tr. 99).

     Plaintiff’s counsel was given an opportunity to cross-examine voca-

tional expert Ms. Regan about the surveillance monitor job, but chose not

to do so (Tr. 98-100). As such, the ALJ had no reason to probe “the avail-

ability or accessibility of such positions,” as suggested by the report and

recommendation (Dkt. 14, R&R at 26). Plaintiff failed to take of ad-




                                    9
vantage of the opportunity to cross-examine the VE regarding her opin-

ions by questioning whether the DOT was an adequate source, or upon

what other grounds the VE based her opinion. As such, “the ALJ had no

duty to convene a second hearing to pepper the VE with questions that

[plaintiff] could have raised initially.” See Kidd v. Berryhill, No. 5:17-cv-

420, 2018 WL 3040894, at *4 (E.D. Ky. June 19, 2018) (Plaintiff “could

have extensively cross-examined [the VE] on the topic he now raises, but

he did not”). Plaintiff’s failure to object to the VE’s testimony during the

hearing waived her right to raise such issues in district court. See Keehl

v. Comm'r of Soc. Sec., No. 1:18-CV-281, 2018 WL 4352155, at *4 (W.D.

Mich. Sept. 12, 2018). “A claimant simply ‘may not now complain in fed-

eral court when [s]he ‘failed to cross examine’ a VE on a topic ‘when [s]he

had an opportunity to do so.’” Kidd, 2018 WL 3040894, at *6 (quoting

McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006)).

The Commissioner’s objections to the report and recommendation are

well-taken.




///



                                     10
                           CONCLUSION

     For the reasons set forth above, Defendant’s objections are SUS-

TAINED, and the report and recommendation is REJECTED. Conse-

quently, Plaintiff’s motion for summary judgment is DENIED, Defend-

ant’s motion for summary judgment is GRANTED, and the findings and

conclusions of the Commissioner are AFFIRMED.

     SO ORDERED.

                                BY THE COURT:


                                s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE

Dated: October 29, 2018




                       Certificate of Service
      I hereby certify that this Order was electronically submitted on
October 29, 2018, using the CM/ECF system, which will send notification
to each party.


                                       s/A. Chubb
                                       Case Manager



                                  11
